DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive.
Regarding the terms “the first measurement configuration information,”  the second measurement configuration information,” and “the third measurement configuration information,” page 18 of the Remarks, Applicants argue “claim 1 recites that “the first measurement configuration information comprising multiple beams configured for the UE by a base station,” claim 2 recites that “the second measurement configuration information comprising a single beam configured for the UE by the base station,” and claim 4 recites that “the third measurement configuration information comprising a single beam configured for the UE by the base station, the single beam being the reference beam.”” Examiner respectfully disagrees. The claims do not indicate any measurement in the first, second and third measurement configuration information for the UE. 
Regarding the “first measurement signals,” “second measurement signal,” and “third measurement signal,” pages 18-19 of the Remarks, Applicants argue, “[F]or example, as to the “first measurement signals,” claim 1 recites that “the UE generates first measurement signals according to the multiple beams in the first measurement configuration information,” as to the “second measurement signal,” claim 2 recites that “the UE generates a second measurement signal according to the single beam in the second measurement configuration information,” as to the “third measurement signal,” claim 4 recites that “the UE generates a third measurement signal according to the single beam in the third measurement configuration information.” Since “the first measurement configuration information,”  “the second measurement configuration information,” and “the third measurement configuration information,” are unclear as shown above, the  “first measurement signals,” “second measurement signal,” and “third measurement signal” are unclear, therefore.
Similarly, the expression “an estimated second measurement signal,” is unclear, because “the second measurement configuration information,” is not clear.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“multi-beam measurement capability information”, “first measurement configuration information”, “first measurement signals”, “second measurement configuration information”, “second measurement signal”, “an estimated second measurement signal”, “third measurement configuration information”, and “third measurement signal” recited in claims 1-24 are unclear. The claims do not indicate any measurement for the first, second and third measurement configuration information and the first second, and third measurement signal for the UE. It is confusing what are meant by “multi-beam measurement capability information”, “first measurement configuration information”, “first measurement signals”, “second measurement configuration information”, “second measurement signal”, “an estimated second measurement signal”, “third measurement configuration information”, “third measurement signal”.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.